 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Omar Tadeo Estrada,                              No. CV-19-00282-TUC-DCB (P)
10                  Plaintiff,                        ORDER
11   v.
12   Pima County Sheriff's Department, et al.,
13                  Defendants.
14
15          On May 20, 2019, the Complaint was dismissed for failure to state a claim, and the
16   Plaintiff was given 30 days to file an Amended Complaint. The Plaintiff sought, and was

17   granted, a 30-day extension of time. The Plaintiff, however, failed to file an Amended
18   Complaint.

19          Accordingly,

20          IT IS ORDERED that the case is dismissed without prejudice, and the Clerk of the
21   Court shall close the case.
22          Dated this 4th day of March, 2020.

23
24
25
26
27
28
